Title: From George Washington to Major General Robert Howe, 15 May 1780
From: Washington, George
To: Howe, Robert



Dear Sir
Head Quarters Morris Town 15th May 1780

I have been favd with yours of the 11th and 13th. the intelligence contained in the first is interesting and is confirmed, so far as it respects the preparations of the enemy for defence, by accounts from other Quarters—The late demonstration, of a movement in New York, seems to have resolved itself into a Forage in Bergen County, as several small Vessels have gone up Hackensack River—some have also, I am informed, gone up the North River; This will naturally put you upon your guard, tho’ I do not conceive they have intentions against you. Be pleased to send Colo. Gouvion immediately down, as I have occasion for his presence, and direct Major Mournon, if he has recovered, to go over to the sound, and see whether the Platform plank—Pickets, Gabions and Fascines, which were cut under his inspection last fall, are still there, and to make report of the quantity and what condition they are in.
Be kind enough to write to the Officer commanding the Militia upon the Sound, if any are now embodied, and request him to set his men to work to make a further quantity. I am &c.
 